STATE OF WEST VIRGINIA
                        SUPREME COURT OF APPEALS


Jerry Markham,
Administratrix of the Estate of Selwyn Vanderpool,
and Joseph W. Boswell, III,
Plaintiffs Below, Petitioners                                               FILED
                                                                          May 26, 2020
vs.) No. 19-0163 (Greenbrier County 16-C-33B)                           EDYTHE NASH GAISER, CLERK
                                                                        SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA
West Virginia Department of Health and
Human Resources and Drema Stanley,
Defendants Below, Respondents


                           MEMORANDUM DECISION

               Petitioners Jerry Markham, Administratrix of the Estate of Selwyn
Vanderpool, and Joseph W. Boswell, III, appeal the circuit court’s January 14, 2019, order
granting summary judgement in favor of Respondents West Virginia Department of Health
and Human Resources (“DHHR”) and Drema Stanley (“Ms. Stanley”).1 The circuit court’s
order granting summary judgment in favor of Respondents provided that “plaintiffs have
failed to clearly establish any constitutional or statutory violations, nor any fraudulent,
malicious or oppressive conduct on [the] part of the defendants. As such, plaintiffs cannot
defeat either defendant’s entitlement to qualified immunity as a matter of law.” On appeal,
Petitioners contend that the circuit court erred in ruling that 1) “Petitioners could not
recover from Respondent DHHR up to the limits of applicable insurance proceeds,” and 2)
Respondents are entitled to qualified immunity.

               This Court has considered the parties’ briefs and the record on appeal. The
facts and legal arguments are adequately presented, and the decisional process would not
be significantly aided by oral argument. Upon consideration of the standard of review, the
briefs, and the record presented, the Court finds no substantial question of law and no
prejudicial error. For these reasons, a memorandum decision affirming the order of the
circuit court is appropriate under Rule 21 of the Rules of Appellate Procedure.




      1
        Respondents are represented by Jace H. Goins, Esq., and Michelle E. Gaston, Esq.
Petitioners are represented by Barry L. Bruce, Esq.

                                            1
              Selwyn Vanderpool (“Mr. Vanderpool”) and Joseph W. Boswell, III (“Mr.
Boswell”), filed their complaint on February 19, 2016, against Respondents, DHHR and
Ms. Stanley, a DHHR Adult Protective Services counselor. According to Mr. Boswell, he
met Mr. Vanderpool in 2006. Mr. Boswell, who was 28 years old in 2006, owned a used
automobile lot and a sporting goods store. He sold Mr. Vanderpool, who was 84 years old
in 2006, a pickup truck. Mr. Boswell became close friends with Mr. Vanderpool and his
wife, Lila Vanderpool, after this initial meeting. Thereafter, Mrs. Vanderpool sustained
injuries from a fall and was placed in Brier Center, a nursing home in Greenbrier County.2

              Mrs. Vanderpool was completely bedridden during the time she was in the
nursing home. She was declared mentally incompetent on November 29, 2013. According
to the complaint, the nursing home expenses were “very costly,” and Mr. Vanderpool
inquired as to what social services were available to help defray the costs. The complaint
provides that Mr. Vanderpool “was advised by the Brier Center that he had too many assets
in his and his wife’s names, and he should do something about moving his assets out of
their names. The Vanderpools approached Boswell and requested he allow them to transfer
assets to Boswell.”

              On January 22, 2014, the DHHR received a referral concerning the possible
financial exploitation of Mrs. Vanderpool. The DHHR assigned this matter to Ms. Stanley.
Her investigation included interviews with Mr. Vanderpool, Mrs. Vanderpool, Mr.
Boswell, nursing home employees, and employees of two banks. During the investigation,
Mr. Vanderpool provided Ms. Stanley with a written release authorizing her to access his
bank records and to conduct a deed and title search to determine whether any of the
Vanderpools’ property had been conveyed, transferred or sold. The investigation
uncovered numerous instances in which bank accounts and real estate had been transferred
from the Vanderpools to Mr. Boswell individually or to his company, Cornerstone
Marketing, LLC.

              In one such instance, it was determined that Mr. Boswell called Sun Life
Bank, told them he was Mrs. Vanderpool’s son, and cashed out a retirement account in
Mrs. Vanderpool’s name. The amount of the account was $121,646.20. The bank had
recordings of phone calls Mr. Boswell made to it regarding this account. When asked
during his deposition whether he had held himself out as Mrs. Vanderpool’s son when
speaking to the bank, Mr. Boswell replied:

               Here’s what I said when they asked me who I was. I said, my
               name’s Joey Boswell or Joseph Boswell. . . . So, obviously,
               right there Sun Life would know that I’m not a Vanderpool,
               but the relationship had grown really, really strong with Lila

      2
          It is unclear the exact date when Mrs. Vanderpool entered the nursing home.

                                             2
             and myself. She treated me as if I was her son and I do recall
             at some point, you know, after Lila had given all the
             information, you know, Social, birthday, address. She had to
             go through a, I would say a dissertation, you know, when
             you’re dealing with that type of situation. I do recall stating I
             was her son, but no – you know, obviously they knew Joey
             Boswell was not her son, but now they treated me as a son. She
             was like a mother role or grandmother role to me, so that’s
             what I did.

             Q.      And, eventually, I’ll just cut to the chase, the money in
             Lila’s retirement account was cashed out, correct?

             A.     It was.

             Q.    And a check, I believe, was sent to – was it sent to Lila
             Vanderpool, made payable to her from Sun Life for $121,000?

             A.    The best I recall, it was sent to Lila Vanderpool at her
             home.

             Q.    And eventually that money made its way into the
             Cornerstone Marketing (Boswell’s business) bank account.
             Correct?

             A.     Correct.

(Emphasis added).

              As a result of her investigation, Ms. Stanley referred the matter to law
enforcement. On January 31, 2014, the Greenbrier County Sheriff’s Department opened a
criminal investigation into Mr. Boswell. According to State Trooper William Pendleton,
who investigated this matter, the criminal investigation substantiated the allegations that
Ms. Stanley had relayed—that Mr. Boswell was financially exploiting Mrs. Vanderpool.
Trooper Pendleton set forth numerous instances of potential financial exploitation,
including a deed of trust to a farm being signed over to Mr. Boswell’s business,
Cornerstone Marketing:

             During the course of our investigation, we found that – that Mr.
             Boswell had taken one of his family members, a notary public,
             into the nursing home to sign over the [Vanderpool owned]
             farm into Cornerstone Marketing’s name. And Mr. Vanderpool
             was present. But we did not believe at the time that we were

                                            3
              doing this that Mr. Vanderpool had the capacity to sign over
              her [Mrs. Vanderpool’s] interest in the farm to Cornerstone
              Marketing.

                A criminal complaint was filed against Mr. Boswell on February 7, 2014, for
the felony charge of “unlawfully, intentionally, and feloniously misappropriating or
misusing the funds or assets of an elderly person . . . namely, Lila Vanderpool.” Trooper
Pendleton stated that Ms. Stanley did not make the decision to file criminal charges against
Mr. Boswell, rather, that decision was made by law enforcement and by the prosecutor’s
office.3 When asked about Ms. Stanley’s handling of this matter, Trooper Pendleton stated
that her actions were “extremely appropriate.” When asked whether the DHHR had reason
to investigate financial exploitation in this matter, Trooper Pendleton testified, “yes,
emphatically yes.” Finally, Trooper Pendleton referred to this matter as a “textbook case .
. . [of] financial exploitation of the elderly.”

               The criminal charge against Mr. Boswell was eventually dropped due to Mrs.
Vanderpool passing away and Mr. Vanderpool’s reluctance to cooperate with law
enforcement. Regarding Mr. Vanderpool’s reluctance to pursue this matter—Mr.
Vanderpool initially cooperated with the DHHR’s investigation. According to a report
from Ms. Stanley, Mr. Vanderpool stated that “Mr. Boswell harassed him into signing his
wife’s medical and power of attorney over to him.” However, shortly after the sheriff’s
department began their investigation, they attempted to interview Mr. Vanderpool but he
advised them that he was not going to speak with them and that he was being represented
by attorney Barry Bruce, the same attorney who represented Mr. Boswell. Further, law
enforcement discovered that Mr. Bruce created a trust and that all of the property and bank
accounts that had previously been transferred from the Vanderpools to Mr. Boswell was
placed in this trust. As noted by Trooper Pendleton during his deposition, “the trust wasn’t
created until the investigation [of financial exploitation of Mrs. Vanderpool] began.”
According to Mr. Boswell’s testimony, all of the items in this trust eventually went to Mr.
Boswell after Mr. and Mrs. Vanderpool died.




       3
          Petitioners filed a separate lawsuit arising out of this investigation against the
sheriff's department and an individual employee of the sheriff’s department alleging that
they were negligent in obtaining and serving a subpoena for Petitioners’ bank records,
resulting in the disclosure of confidential financial information. The sheriff’s department
and the individual employee filed a motion to dismiss this lawsuit. The circuit court
granted defendants’ motion to dismiss, and Petitioners appealed to this Court. This Court
affirmed the dismissal in Vanderpool v. Hunt, 241 W. Va. 254, 823 S.E.2d 526 (2019).

                                             4
               In February of 2016, Mr. Boswell and Mr. Vanderpool, who was 92 years
old at the time, filed the complaint in the instant case against the DHHR and Ms. Stanley.4
The two counts set forth in the complaint are as follows:

              Count I. Defendant Stanley was grossly negligent in her
              investigation of plaintiffs’ APS case and acted in a wilful [sic]
              and wanton manner ignoring West Virginia Code 9-6-1, et seq,
              and Social Services Manual/Adult Services Policy[.]

              Count II. The manager and supervisors of the Greenbrier Field
              Office of DHHR were grossly negligent and acted in a wilful
              [sic] and wanton manner regarding the rights and dignity of the
              plaintiffs in not supervising the APS workers at said facility to
              abide and follow statutory and regulatory requirements
              regarding APS[.]

               The complaint alleged that Ms. Stanley’s “wrongful and unsubstantiated
actions directly resulted in [Mr. Boswell’s] loss of $370,000 (a sum certain) plus thousands
of dollars in lost sales based on previous monthly income.” Further, the complaint alleged
that Mr. Boswell suffered loss of his business reputation and that Mr. Vanderpool suffered
intentional infliction of emotional distress based on the DHHR’s investigation. The
complaint also provides that “[t]he Plaintiffs in this case are seeking no recovery from State
funds, but only recovery up to the limits of Defendants, DHHR’s and Stanley’s, State
and/or personal liability coverages.”

               Ms. Stanley and the DHHR filed a motion for summary judgment on July 24,
2017. Following a hearing, the circuit court entered an order granting the motion for
summary judgment on January 14, 2019. The circuit court concluded that “plaintiffs have
failed to clearly establish any constitutional or statutory violations, nor any fraudulent,
malicious or oppressive conduct on [the] part of the defendants. As such, plaintiffs cannot
defeat either defendant’s entitlement to qualified immunity as a matter of law.” After entry
of the circuit court’s order, Petitioners filed the instant appeal.

             This Court has previously held that “[a] circuit court’s entry of summary
judgment is reviewed de novo.” Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d
755 (1994).




       4
       Mr. Vanderpool died in July 2017. Jerry Markham, the Administratrix of Mr.
Vanderpool’s estate, was substituted as the named plaintiff.

                                              5
               On appeal, Petitioners raise two assignments of error. First, Petitioners assert
that the circuit court erred in ruling that “Petitioners could not recover from Respondent
DHHR up to the limits of applicable insurance proceeds.” Second, Petitioners contend that

              the circuit court . . . committed reversible error in ruling that
              there were no issues of material fact and that Respondents were
              entitled to summary judgment as a matter of law on the
              erroneous basis that Petitioners failed to clearly establish any
              constitutional or statutory violations, nor any fraudulent,
              malicious or oppressive conduct on [the] part of Respondents.

              We address each argument in turn.

              Petitioners first argue that the circuit court erred in ruling that “Petitioners
could not recover from Respondent DHHR up to the limits of applicable insurance
proceeds.” According to Petitioners, they may recover up to the limits of the DHHR’s
insurance “proceeds” pursuant to Shaffer v. Stanley, 215 W. Va. 58, 593 S.E.2d 629 (2003).
In syllabus points eight and nine of Shaffer, this Court held:

                      8. “Suits which seek no recovery from state funds, but
              rather allege that recovery is sought under and up to the limits
              of the State’s liability insurance coverage, fall outside the
              traditional constitutional bar to suits against the State.”
              Syllabus Point 2, Pittsburgh Elevator v. W.Va. Bd. of Regents,
              172 W. Va. 743, 310 S.E.2d 675 (1983).

                     9. “W.Va. Code, 29-12-5(a) (1986), provides an
              exception for the State’s constitutional immunity found in
              Section 35 of Article VI of the West Virginia Constitution. It
              requires the State Board of Risk and Insurance Management to
              purchase or contract for insurance and requires that such
              insurance policy shall provide that the insurer shall be barred
              and estopped from relying upon the constitutional immunity of
              the State of West Virginia against claims or suits.” Syllabus
              Point 1, Eggleston v. W.Va. Dept. of Highways, 189 W. Va.
230, 429 S.E.2d 636 (1993).

              Petitioners argue that because they are only seeking recovery under
Respondents’ insurance policies, Respondents are not entitled to qualified immunity.
According to Petitioners, the circuit court’s “unconscionable failure to acknowledge
Shaffer and its concomitant failure to apply the proper controlling authority herein clearly
constitutes grounds for reversal.”


                                              6
             Conversely, Respondents argue that Petitioners’ reliance on Shaffer is
“wholly misplaced as that decision pertains to sovereign immunity not qualified immunity.”
(Emphasis added). We agree.

             In syllabus point two of W. Va. Bd. of Educ. v. Marple, 236 W. Va. 654, 783
S.E.2d 75 (2015), this Court held:

                      The state insurance policy exception to sovereign
               immunity, created by West Virginia Code § 29-12-5(a)(4)
               [2006] and recognized in Syllabus Point 2 of Pittsburgh
               Elevator Co. v. W.Va. Bd. of Regents, 172 W. Va. 743, 310
S.E.2d 675 (1983), applies only to immunity under the West
               Virginia Constitution and does not extend to qualified
               immunity. To waive the qualified immunity of a state agency
               or its official, the insurance policy must do so expressly, in
               accordance with Syllabus Point 5 of Parkulo v. W.Va. Bd. of
               Probation & Parole, 199 W. Va. 161, 483 S.E.2d 507 (1996).

(Emphasis added).

               This Court explained in Marple that “[t]he fact that a plaintiff seeks recovery
against a state agency and/or its official ‘under and up to the limits’ of its liability insurance
policy does not waive qualified immunity. Rather, qualified immunity is waived by an
insurance policy only if the policy’s terms expressly say so.” Id. at 662, 783 S.E.2d at 83.
In the present case, there is no evidence demonstrating that Respondents’ insurance policies
include an express waiver of qualified immunity. Therefore, we agree with the circuit
court’s ruling. Under this Court’s clear holding in Marple, Petitioners first assignment of
error fails.

               Petitioners’ next assignment of error provides that the circuit court erred in
granting summary judgment on the basis that Respondents are entitled to qualified
immunity. Specifically, Petitioners assert that the circuit court erred by concluding that
there are no issues of material fact and that Petitioners failed to clearly establish any
constitutional or statutory violations, nor any fraudulent, malicious or oppressive conduct
on the part of Respondents.

             This issue requires us to examine our qualified immunity jurisprudence. In
Crouch v. Gillispie, 240 W. Va. 229, 809 S.E.2d 699 (2018), this Court noted that

               [q]ualified immunity is broad and protects all but the plainly
               incompetent or those who knowingly violate the law. Further,
               a public officer is entitled to qualified immunity for
               discretionary acts, even if committed negligently. In light of

                                                7
              these standards, qualified immunity determinations often
              center upon whether a decision was discretionary or
              nondiscretionary.
Id. at 234, 809 S.E.2d at 704 (Internal citation and quotation omitted).

              Further,

              [t]o the extent that governmental acts or omissions which give
              rise to a cause of action fall within the category of discretionary
              functions, a reviewing court must determine whether the
              plaintiff has demonstrated that such acts or omissions are in
              violation of clearly established statutory or constitutional rights
              or laws of which a reasonable person would have known or are
              otherwise fraudulent, malicious, or oppressive in accordance
              with State v. Chase Securities, Inc., 188 W. Va. 356, 424 S.E.2d
591 (1992). In absence of such a showing, both the State and
              its officials or employees charged with such acts or omissions
              are immune from liability.

Syl. Pt. 11, W. Va. Reg’l Jail & Corr. Facility Auth. v. A.B., 234 W. Va. 492, 766 S.E.2d
751 (2014).

              This Court has also held that

              [i]f a public officer is either authorized or required, in the
              exercise of his judgment and discretion, to make a decision and
              to perform acts in the making of that decision, and the decision
              and acts are within the scope of his duty, authority, and
              jurisdiction, he is not liable for negligence or other error in the
              making of that decision, at the suit of a private individual
              claiming to have been damaged thereby.

Syl. Pt. 4, Clark v. Dunn, 195 W. Va. 272, 465 S.E.2d 374 (1995).

              In the present case, the circuit court noted that the duties and responsibilities
of Adult Protective Services are set forth in W. Va. Code § 9-6-2(c):

              (c) The secretary shall design and arrange such rules to attain,
              or move toward the attainment, of the following goals to the
              extent that the secretary believes feasible under the provisions
              of this article within the state appropriations and other funds
              available:

                                              8
              (1) Assisting adults who are abused, neglected, financially
              exploited or incapacitated in achieving or maintaining self-
              sufficiency and self-support and preventing, reducing and
              eliminating their dependency on the state;
              (2) Preventing, reducing and eliminating neglect, financial
              exploitation and abuse of adults who are unable to protect their
              own interests;
              (3) Preventing and reducing institutional care of adults by
              providing less intensive forms of care, preferably in the home;
              (4) Referring and admitting abused, neglected, financially
              exploited or incapacitated adults to institutional care only
              where other available services are inappropriate;
              (5) Providing services and monitoring to adults in institutions
              designed to assist adults in returning to community settings;
              (6) Preventing, reducing and eliminating the exploitation of
              incapacitated adults and facility residents through the joint
              efforts of the various agencies of the Department of Health and
              Human Resources, the adult protective services system, the
              state and regional long-term care ombudsmen, administrators
              of nursing homes or other residential facilities and county
              prosecutors;
              (7) Preventing, reducing and eliminating abuse, neglect, and
              financial exploitation of residents in nursing homes or
              facilities; and
              (8) Coordinating investigation activities for complaints of
              financial exploitation, abuse and neglect of incapacitated
              adults and facility residents among the various agencies of the
              Department of Health and Human Resources, the adult
              protective services system, the state and regional long-term
              care ombudsmen, administrators of nursing homes or other
              residential facilities, county prosecutors, if necessary, and
              other state or federal agencies or officials, as appropriate.

               The circuit court found that this statute’s plain language makes clear that
Adult Protective Services “is charged with preventing, reducing, eliminating and
investigating the exploitation and abuse and/or neglect of protected persons in this State.”
Based on this statutory language setting forth the duties and responsibilities of Adult
Protective Services, the circuit court determined that the “complained of acts in this case
relate to the discretionary government functions” of the DHHR. We agree.

              The main violation asserted by Petitioners is that Ms. Stanley failed to
provide certain documents to Mr. and Mrs. Vanderpool and to Mr. Boswell during the
course of her investigation. Specifically, Petitioners assert that the Adult Protective

                                             9
Services Policy contained in Chapter 1, § 1-14-2(d)(2) and (10) of the Social Services
Manual, required Ms. Stanley to provide Mr. and Mrs. Vanderpool with a document
entitled “Client Rights During the APS (Adult Protective Service) Process,” and to provide
Mr. Boswell with a document entitled “Alleged Perpetrator’s Rights During the APS
Process.” Petitioners assert that Ms. Stanley’s failure to provide Mr. and Mrs. Vanderpool
and Mr. Boswell with the forms required by the Social Services Manual constituted a
violation of W. Va. Code § 9-6-2(b).5

               Conversely, Respondents contend that Petitioners’ complaint did not identify
any statutory or constitutional provision that was violated. According to Respondents,
Petitioners’ references to documents that were “required” to be produced by the Social
Services Manual are erroneous. They assert that Mr. Vanderpool was not given a victim’s
rights form because he was not the alleged victim. Further, Mrs. Vanderpool, now
deceased, is not a party to this action, and whether she was provided with a particular form
is irrelevant. Respondents also assert that Mr. Boswell received the notice that is required
to be provided to “the alleged perpetrator.”6

              Respondents also note that assuming arguendo that Petitioners identified a
statutory violation, summary judgment was nevertheless appropriate because Petitioners’
claims lack the requisite causation, as set forth by this Court in Crouch, to overcome
qualified immunity. In Crouch, the Court examined whether internal DHHR policy
violations rose to the level of being violations of a clearly established right. The Court
provided:

                [w]e are wary of allowing a party to overcome qualified
                immunity by cherry-picking a violation of any internal
                guideline irrespective of whether the alleged violation bears
                any causal relation to the ultimate injury. Therefore, in the
                absence of allegations tying the alleged violations to [the]

       5
           It provides:

                (b) The secretary shall propose rules for legislative approval in
                accordance with the provisions of § 29A-3-1 et seq. of this code
                regarding the organization and duties of the adult protective
                services system and the procedures to be used by the
                department to effectuate the purposes of this article. The rules
                may be amended and supplemented from time to time.
       6
         According to testimony from Ms. Stanley, and her co-worker, the “Alleged
Perpetrator’s Rights During the APS Process” form was read to Mr. Boswell during the
investigation.

                                               10
              death, we are unable to view this case as more than an abstract
              assertion that DHHR could have investigated more thoroughly.
240 W. Va. at 237, 809 S.E.2d at 707 (Footnote omitted).

              We find the instant case analogous to Crouch. Even if we concluded that
Ms. Stanley’s alleged failure to provide Mr. Boswell with a form from the Social Services
Manual rose to the level of a clearly established statutory right, we agree with Respondents
that the causal connection between the alleged DHHR improprieties and Petitioners’
damages simply do not exist. Mr. Boswell’s alleged damages include loss of business
income as a result of harm done to his business reputation and to his “very lucrative multi-
level business.” Mr. Boswell asserts that his arrest for financial exploitation of an elderly
person and the subsequent media coverage of his arrest were brought about by
Respondents. However, Respondents assert that it is clear from Mr. Boswell’s own
testimony that: 1) his business declined in 2013, the year before the DHHR investigation;
2) his business partners were responsible for the demise of his business by fraudulently
terminating him from the business and revoking his “buyout” (Mr. Boswell sued his
business partners and asserted that he was fraudulently terminated); 3) the publicity which
he blames for damaging his business reputation occurred after his arrest on February 7,
2014, as opposed to any time before the arrest when the DHHR investigation was ongoing;
4) there is no evidence that Respondents leaked information regarding the confidential
investigation to the media; 5) arrests are public knowledge and are routinely publicized in
the media; and 6) Mr. Boswell’s own conduct was the cause of his arrest and any resulting
damage to his reputation.

                We agree with Respondents’ argument and conclude that Petitioners have
failed to show any causal relationship between their alleged damages and Ms. Stanley’s
alleged failure to provide Mr. Boswell with a form from the Social Services Manual.
Further, it is undisputed that the decision to arrest Mr. Boswell and charge him with a crime
was not made by the DHHR or Ms. Stanley. Rather, this action was taken by the sheriff’s
department and the prosecuting attorney after a criminal investigation occurred.

               Next, Petitioners cite several facts that, they argue, demonstrate
Respondents’ “gross negligence, willful and wanton misconduct or intentional
misconduct.” These include: 1) Respondents’ failure to maintain accurate records; 2)
Respondents’ failure to immediately refer the financial exploitation investigation to the
appropriate law enforcement agency; 3) Respondents’ failure to “fact-check” information
and to obtain financial information legally by obtaining subpoenas and/or appropriate
releases; and 4) making false, unsubstantiated accusations against Mr. Boswell. The circuit
court determined that these “skeletal arguments” were insufficient to overcome
Respondents’ entitlement to qualified immunity. We agree.



                                             11
           This Court has ruled that “skeletal assertions” are insufficient to strip the
DHHR of qualified immunity:

              Also, like Payne, in discovery, respondent made the skeletal
              assertion that if D.H. were properly trained and supervised, the
              rape would not have occurred. This illusory and languid
              contention is no more sufficient to overcome the State’s
              immunity in this case than in Payne: “Respondents seem to
              argue simply that if the DHHR defendants were doing their job
              properly, this incident would not have occurred. . . . Although
              this overly simplistic analysis may be appealing in light of
              these tragic events, qualified immunity insulates the State and
              its agencies from liability based on vague or principled notions
              [of government responsibility].”

A.B., 234 W. Va. at 516 n.33, 766 S.E.2d at 775 n.33 (citing W. Va. Dep’t of Health and
Human Resources v. Payne, 231 W. Va. 563, 574, 746 S.E.2d 554, 565 (2013)).

               We also note that these skeletal assertions are at odds with the record. It is
undisputed that Respondents referred this matter to law enforcement; that law enforcement
officials obtained Mr. Boswell’s financial information from various banks pursuant to a
subpoena; and that Mr. Boswell did not deny that he held himself out to be Mrs.
Vanderpool’s son, nor did he deny that all of the Vanderpools’ real estate and bank
accounts that were placed in trust during the criminal investigation eventually went to him.

               Finally, we agree with the circuit court’s conclusion that Ms. Stanley is
entitled to qualified immunity based on W. Va. Code § 9-6-2(d), which provides:

                     No adult protective services caseworker may be held
              personally liable for any professional decision or action
              thereupon arrived at in the performance of his or her official
              duties as set forth in this section or agency rules promulgated
              thereupon: Provided, That nothing in this subsection protects
              any adult protective services worker from any liability arising
              from the operation of a motor vehicle or for any loss caused by
              gross negligence, willful and wanton misconduct or intentional
              misconduct.

              In so ruling, we agree with the circuit court’s determination that:

              The actions undertaken by Adult Protective Services and Ms.
              Stanley were precisely the kind of actions and investigation
              intended by the Legislature’s adoption and pronouncement of

                                             12
             the rights, duties and responsibilities of Adult Protective
             Services and its workers under [W. Va. Code § 9-6-2 et seq.].
             Therefore the Court finds that even when considering the facts
             of this matter in a light most favorable to the plaintiffs, the
             plaintiffs have failed to clearly establish any constitutional or
             statutory violations, nor any fraudulent, malicious or
             oppressive conduct on [the] part of the defendants.

             Based on the foregoing, we affirm the circuit court’s January 14, 2019, order.



                                                                                 Affirmed.

ISSUED: May 26, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

NOT PARTICIPATING:

Justice Margaret L. Workman




                                            13